DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges applicant’s cancellation of claims 11, 16, and 18 without prejudice and further amending of claims 1, 4, 5, 10, and 13 filed on 05/10/2021.
Claims 1-10, 12-17, 19, and 20 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (US2012/0288478A1) and Lee (KR20120089094A). This rejection is maintained for reasons of record and with slight modifications to take into the account the amendments made to the claims filed on 5/10/2021.
Florence discloses a composition for improving skin condition (see abstract). 

Regarding claim 1, Florence teaches a composition comprising Centella asiatica meristem cell culture (claim 16), Secale cereal seed extract (see claim 17), Alpinia galangal leaf extract (see claim 3 and ¶ [0003]), dihydroxymethyl chromone (claim 11), tripeptide-1 (claim 1), tetradecyl aminobutyroylvalylaminobutyric urea trifluoroacetate (claim 2), Alteromonas ferment filtrate (see claims 11, 12, and 17), Pisum Sativum extract (see claims 11, 13, and 18) and further describes “the composition being used to strengthen the dermal-epidermal 
Florence also teaches where the compositions can also include any number of combinations of additional ingredients described throughout the specification (e.g., pigments, or additional cosmetic or pharmaceutical ingredients). The concentrations of the any ingredient within the compositions can vary. In non-limiting embodiments, for example, the compositions can comprise, consisting essentially of, or consist of, in their final form, for example, at least about 0.0001% and ranges through to 1% and up to 99% or any range derivable therein, of at least 1 of the ingredients that are mentioned throughout the specification and claims (see ¶ 0081).
Regarding claim 2, Florence teaches examples of women applying the composition and the composition being used to increase moisture (¶ [0124]), reduce wrinkles firmness, and fine lines (¶ [0126] (see example 3).
Regarding claim 3, the composition of Florence contains the same components as described as the instant invention except the Schisandra chinensis fruit extract. The instant invention claims that any of a combination of the components would allow for the activity of increasing moisture levels within 15 minutes and thus Florence’s composition would also have the same activity.
Regarding claim 4, wherein the composition is applied to the skin to inhibit Matrix Metalloproteinase Enzyme Activity, to stimulate the production of of matrix proteins that comprise elastin, laminin, collagen, fibronectin, or combinations thereof, to stimulate production of molecules including hyaluronic acid molecules, and/or to inhibit TNF-a 
Regarding claim 6, Florence teaches a method of applying the topical composition to a fine line or wrinkle (see claim 21).
Regarding claim 7, Florence teaches the composition being applied to the periorbital region of the skin and the facial skin or neck (see claim 23 and 24).
Regarding claim 8, Florence teaches a method of leaving the composition on the skin for at least 30 minutes (see claim 25).
Regarding claim 9, Florence teaches examples where women used the composition daily for 4 weeks (see example 4).
Regarding claim 10, Florence teaches a composition comprising Centella asiatica meristem cell culture (claim 16), Secale cereal seed extract (see claim 17), Alpinia galangal leaf extract (see claim 3 and ¶ [0003]), dihydroxymethyl chromone (claim 11), tripeptide-1 (claim 1), tetradecyl aminobutyroylvalylaminobutyric urea trifluoroacetate (claim 2), Alteromonas ferment filtrate (see claims 11, 12, and 17), Pisum Sativum extract (see claims 11, 13, and 18).
Florence also teaches where the compositions can also include any number of combinations of additional ingredients described throughout the specification (e.g., pigments, 
Florence teaches where in the composition can reduce TNF alpha in skin cells (see ¶ 0070) and reduce MMP activity (see ¶ 0146 and 0147) and reduces hyaluronidase in skin (see claim 1) and wherein the pathways that the combination of ingredients affect allow it to treat a wide range of skin conditions, non-limiting examples of which include fine line or wrinkle, skin that has reduced elasticity, loose skin, skin that is deficient in hyaluronic acid production and skin that is deficient in matrix protein production (e.g., fibronectin, laminin, collagen I, collagen III, and/or elastin) (see ¶ 0011).
Regarding claim 17, Florence teaches “May also speak about the (Alpinia galanga) leaf extract, a plant of the ginger (ginger family), South Asia and Indonesia is the country of origin. Other parts of the walnut are excluded and the walnut leaf portion can be used as a component of the present invention. The extract may be an aqueous extract, a glycolic extract, an alcoholic, or a combination thereof” (see combination #2 ¶ [0066-0067]).
Regarding claim 19, Florence teaches the composition being formulated as a serum (see claim 10) and/or emulsion (see ¶ [0071]).
Regarding claim 20, Florence teaches “As explained elsewhere, the pathways that the combination of ingredients affect allow it to treat a wide range of skin conditions, non-limiting 
Florence does not specifically teach the composition consisting of 0.001 to 0.1% Schisandra chinensis fruit extract (claim 1) or comprising an ethanol extract of Schisandra chinensis (Trucz.) Baill berry (claim 12).
Lee’s general disclosure is to a cosmetic composition comprising Schisandra chinensis extract as the active ingredient (see abstract).
Lee discloses the composition wherein the “plant extract is the schizandra
(.SchizandrachinensisThe Baill, the Sc)… and The fruit of the schizandra in which the schizandra was produced in the Republic of Korea (see ¶ [0056]) and further discloses “Schizandra (.SchizandrachinensisThe Baillon) means the deciduous tree quality certified copy plant in which the Korea and China belong to the Magnoliaceae to the chief producing district and preferably the fruit of the plant, and the fruit which specifically is mature is meant (berry). It originated in the meaning that the schizandra had the taste of the five. From old times, in one room, it was frequently used as the drugs and it consisted of the various method in the private with edibility ” (see ¶ [0020]) and discloses an example:  “It manufactured using the plant extract which in the above preferred embodiment 1, the sample for the performing experiment manufactured according to the kind of the extract used for the mixture, and the composition and concentration and the solvent used for the sample production used 20% ethanol water solution” (see ¶  [0069]).
Regarding Claim 5, pertaining to the method of claim 4, Florence’s composition contains the same components as described as the instant invention except the Schisandra chinensis 
Therefore it would have been obvious at the effective filing date to one of ordinary skill in the art to combine the active ingredients of an ethanol extract of Schisandra chinensis (Trucz.) Baill fruit with the composition from Florence because it would have created a cosmetic composition with the added deodorizing benefit. There would have been a reasonable expectation of success in arriving at the instant invention because it is frequently known in the art for combining Schizandra chinensis ethanol extracts in combination with other herbs in order to create cosmetic compositions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Florence (US2012/0288478A1) and Lee (KR20120089094A) as applied to Claims 1-10, 12, 17, and 19-20 above, and further in view of Dal Farra (US9199101B2) and maintained with slight changes to take into account that amendments to the claims filed on 05/10/2021.
Regarding claim 13, pertaining to the composition comprising the components of claim 10 (see above 102 rejections), Florence teaches these components. Florence does not 
Dal Farra’s general disclosure is to the use of pea hydrolysates as skin moisturizing components (see abstract).
Dal Farra discloses the use of peptide hydrolysate of pea (Pisum sativum L.) as a moisturizing active (see Field of the invention 15-20). “More specifically, according to the present invention, plant seeds from the fabaceae pea species Pisum sativum L are used. The term “pea” also includes seed, which is itself rich in protein (25%) (see column 4, lines 15-18).
Therefore it would have been obvious at the effective filing date to one of ordinary skill in the art to combine the teachings of Florence and Lee’s composition with Da Farra’s use of proteins from Pisum sativum seed to create the cosmetic composition that would have an added benefit of moisturizing effects from the pea seed extract. There would have been a reasonable expectation of success in arriving at the instant invention because the use of pea seed proteins is known in the art for use in cosmetic compositions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Florence (US2012/0288478A1) and Lee (KR20120089094A) as applied to claims 1-10, 12, 17, and 19-20 above, and further in view of Thomas (WO2018050912A2) with slight changes to take into account the amendments made to the claims files on 05/10/2021.
Thomas’s general disclosure is to the use of exopolysaccharides and proteins from bacteria for cosmetic treatment of skin/hair, for treatment of oxidative stress related diseases or skin related diseases (see abstract).
claim 14, pertaining to the composition comprising the components of claim 10 (see above 102 rejections), Florence teaches these components. Florence does not specifically teach the use Alteromonas ferment comprising an exopolysaccharide from Alteromonas macleodii fermentation. However Thomas discloses “Microbial EPS (exopolysaccharides) are high molecular weight biopolymers, presenting an extreme diversity in terms of chemical structure and composition. Polysaccharides are the most abundant component of the EPS but previous electron microscopy studies (Nevot, Deroncele, Lopez- Iglesias, et al., 2006; Nevot, Deroncele, Messner, Guinea, & Mercade, 2006), heavily emphasized that other macromolecules such as proteins can be found too. Along with the general properties like bio-compatibility, bio-degradability, renewability, flexibility, and eco friendliness, EPS also could be of powerful value in the cosmetic industry by providing a new way to protect the skin from environmental injuries. One special extracellular exopolysaccharide (Deepsane) has been isolated from cultured Alteromonas macleodii (Cambon-Bonavita, Raguenes, Jean, Vincent, & Guezennec, 2002). Deepsane is now produced in amounts suitable for use in the personal care and clinical studies have shown that Deepsane significantly reduces ICAM-1 expression in keratinocytes while also protecting Langerhans cells, which are essential players in the skin's immune system.
Therefore it would have been obvious to one having ordinary skill in the art at the effective filing date to combine any of the two components in the composition (claim 10) taught by Florence along with the  exopolysaccharide ferment from Alteromonas macleodii taught by Thomas because the exopolysaccharide contains Deepsane which would protect Langerhan cells and reduce ICAM-1 expression. There would have been a reasonable . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Florence (US2012/0288478A1) and Lee (KR20120089094A) as applied to claims 1-10, 12, 17, and 19-20 above, and further in view of Wan (KR20040059034A) with slight changes to take into account the amendments made to the claims filed on 05/10/2021.
Wan’s general disclosure is to a cosmetic composition having anti-irritant properties (see abstract).
Regarding claim 15, pertaining to the composition comprising the components of claim 10 (see above 102 rejections), Florence teaches these components. Florence does not specifically teach the use of Secale cereal (rye) seed extract comprising an aqueous extract. However Wan discloses a cosmetic emulsion composition (see ¶ [0014]) wherein “the rye extract of the present invention may be one prepared by a conventional method for producing an extract, preferably extracted from a seed of rye (Secale Cereale (Rye)) using a hot water extraction method (aqueous extract). The rye extract contains a large amount of sugars or carbohydrates as a main ingredient and absorbs irritating substances such as preservatives to prevent skin penetration and minimize skin irritation”. 
Therefore it would have been obvious at the effective filing date to one having ordinary skill in the art to combine any two of the components in the composition taught by Florence with the Secale cereal rye aqueous extract taught by Wan in order to create a more beneficial cosmetic composition that would have the added property of being non-irritating. There would . 

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. The applicant argues wherein neither Florence or Lee appear to teach or suggest a method of inhibiting elastase activity in the skin or use of 0.001 to 0.1 weight percent Pisum sativum (pea) extract to reduce activity of elastase. As pointed out in the above rejection Florence teaches a composition which includes Pisum sativum (pea) extract and further teaches wherein any component in the composition can be in the range of 0.0001% and ranges through to 1% which would encompass the instant invention. The referenced prior art teaches the method steps and all limitations of the instant invention and “inhibiting elastase activity in skin” is merely an intended result/intended use for which the referenced prior art would inherently meet because the extracts of Pisum sativum in both inventions would include the same components and thus the same activity.
The applicant further argues wherein Florence or Lee does not teach or suggest the concentrations of dihydroxymethyl chromone and Alteromonas ferments filtrate. Again as pointed out in the above rejection Florence teaches a composition which includes both dihydroxymethyl chromone and Alteromonas ferments filtrate and further teaches wherein any component in the composition can be in the range of 0.0001% and ranges through to 1% which would encompass the instant invention.

The applicant continues to argue wherein the pea extract gives an unexpected result because the applicant states that the pea extract is effective in reducing activity of elastase by at least 20% and that a combination of the claimed ingredient significantly increases elasticity and skin by greater than 5% after 8 weeks of use are greater than 15% after 12 weeks of use. However the referenced art teaches the same components and so it would also carry the benefits of reducing elastase activity.
Finally the applicant argues where the additional referenced art from Dal Farra, Thomas, Wan, Montanari, and Shukla do not render obvious the additional claims because Florence and Lee do not teach each component of the instant invention, however this is not the case as the examiner has shown that Florence, Lee, Dal Farra, Thomas, Wan, Montanari, and Shukla teach and make obvious all components of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JACOB A BOECKELMANExaminer, Art Unit 1655            



/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655